Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/09/2022 has been entered.
 

Response to Arguments
Applicant’s arguments, see remarks page 6-7, filed 6/09/2022, with respect to the rejection(s) of claims 1, 2, 4-6, 9-14, 19 and 24-27 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention, set forth in the Final Office Action mailed 3/16/2022 has been have been fully considered as follows: 

Applicant’s Argument:
Applicant argues on page 6-7, see remarks, filed 6/09/2022, regarding the rejection of claims 1, 2, 4-6, 9-14, 19 and 24-27 under 35 USC § 112 (b) or 35 U.S.C. 112 (pre-AIA ), second paragraph that, “Applicant has amended the claims to recite “the simulated Hall effect voltage is a prediction of what would be produced by a Hall probe if the Hall probe were excited by the reference current and placed in a magnetic field of the coil magnet” to provide further clarity to the “simulated Hall effect voltage” of the claims (e.g., the “simulated Hall effect voltage” of claim 1, which is determined by a controller……. Support for these amendments is found, at least, in paragraphs [0035]- [0036], [0038], [0041], and [0054] of the Specification as filed.
Applicant submits that the Specification as filed provides ample support for a Hall probe simulator as claimed. For example, the Hall probe simulator circuits depicted in FIGS. 3A and 3B of the Specification as filed provide a structure that may enable the functionality of a controller “to determine a simulated Hall effect voltage” as claimed (e.g., by utilizing various modules, such as excitation module 305, module 335, and multiplier module 325, to calculate a simulated Hall effect voltage predicted to be produced by a Hall probe using the sensed coil current, iC, and measured reference voltage, VR) (see Specification as filed, Paras. [0042]-[0048]).
Such a Hall probe simulator may enable the determination of the magnitude of a magnetic field without a Hall probe and its associated shortcomings (see Specification as filed, Paras. [0040] and [0051]) ………..This can be beneficial for imaging where Hall probes have to be placed at the null position of gradient fields, which can be difficult and unstable. Rapid scan coils also confuse a Hall probe placed in the scanned field. In some embodiments, a Hall probe simulator may be used as a temporary or permanent replacement for a damaged Hall probe” (see Specification as filed, Para. [0054])”.


Examiner Response:
Applicant’s argument has been fully considered and are partially persuasive. The amendment filed on 6/09/2022 makes the limitation “simulated Hall effect voltage”. However, the amendment does not explain what structure is used to determine the Hall effect voltage. Claim just recites, “a controller….configured to…..”. Claim does not recite any structure for determining the simulated Hall effect voltage which makes the claim limitation unclear and raises 35 U.S.C. 112 (b) rejection. Because, the claim does not appear to recite the requisite structure for performing the claimed function.  As such, the boundaries of the functional language are unclear because the claim does not provide a discernable boundary on what performs the function.  The recited function does not follow from the structure recited in the claim, i.e., the controller, so it is unclear whether the function requires some other structure or is simply a result of operating the controller. Thus, one of ordinary skill would not be able to draw a clear boundary between what is and is not covered by the claim.  See MPEP 2173.05(g). Again, applicant argues that the specification describes the structure to determine simulated Hall effect voltage.
In response to Applicant’s argument that does not include certain features of Applicant's invention, the limitations on which the Applicant relies (i.e., Applicant submits that the Specification as filed provides ample support for a Hall probe simulator as claimed. For example, the Hall probe simulator circuits depicted in FIGS. 3A and 3B of the Specification as filed provide a structure that may enable the functionality of a controller “to determine a simulated Hall effect voltage” as claimed (e.g., by utilizing various modules, such as excitation module 305, module 335, and multiplier module 325, to calculate a simulated Hall effect voltage predicted to be produced by a Hall probe using the sensed coil current, iC, and measured reference voltage, VR) (see Specification as filed, Paras. [0042]-[0048])) are not stated in the claims. It is the claims that define the claimed invention, and it is claims, not specifications that are anticipated or unpatentable. Constant v. Advanced Micro-Devices Inc., 7 USPQ2d 1064.
Again, In response to Applicant's argument that “the Hall probe simulator circuits depicted in FIGS. 3A and 3B of the Specification as filed provide a structure that may enable the functionality of a controller “to determine a simulated Hall effect voltage” as claimed (e.g., by utilizing various modules, such as excitation module 305, module 335, and multiplier module 325, to calculate a simulated Hall effect voltage predicted to be produced by a Hall probe using the sensed coil current, iC, and measured reference voltage, VR) (see Specification as filed, Paras. [0042]-[0048]). Such a Hall probe simulator may enable the determination of the magnitude of a magnetic field without a Hall probe and its associated shortcomings (see Specification as filed, Paras. [0040] and [0051]) ………..This can be beneficial for imaging where Hall probes have to be placed at the null position of gradient fields, which can be difficult and unstable. Rapid scan coils also confuse a Hall probe placed in the scanned field., applicant misinterprets the principle that claims are interpreted in the light of the specification. Although these elements (the Hall probe simulator circuits provide a structure that may enable the functionality of a controller e.g., by utilizing various modules, such as excitation module 305, module 335, and multiplier module 325, to calculate a simulated Hall effect voltage predicted to be produced by a Hall probe using the sensed coil current, iC, and measured reference voltage, VR) …Such a Hall probe simulator may enable the determination of the magnitude of a magnetic field without a Hall probe and its associated shortcomings (see Specification as filed, Paras. [0040] and [0051]) ………..This can be beneficial for imaging where Hall probes have to be placed at the null position of gradient fields, which can be difficult and unstable. Rapid scan coils also confuse a Hall probe placed in the scanned field) are found as examples or embodiments in the specification, they were not claimed explicitly. Nor were the words that are used in the claims defined in the specification to require these limitations. A reading of the specification provides no evidence to indicate that these limitations must be imported into the claims to give meaning to disputed terms. Constant v. Advanced Micro-Devices Inc., 7 USPQ2d 1064.
Therefore, applicant’s argument is not persuasive. Claims 1, 2, 4-6, 9-14, 19 and 24-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

4.	Applicant’s arguments, see remarks page 7-10, filed 6/09/2021, with respect to the rejection(s) of claim(s) 1, 2, 5, 9, 10-13, 19 and 26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over G.L. Hollingsworth (Hereinafter “Hollingsworth”) in the US Patent Number US 2,767,911 A in view of Mehta et al. (Hereinafter “Mehta”) in the US Patent Application Publication Number US 20080191709 A1 and Kakutani et al. (Hereinafter “Kakutani”) in the US Patent Number US 6983657 B1 and further in view of Chapman et al. (Hereinafter “Chapman”) in the US Patent Number US 3546578 A have been fully considered as follows:

Applicant’s Argument:
Applicant argues on page 8-9, regarding amended independent claims 1 and 11 that “Applicant submits that Hollingsworth, Mehta, Kakutani, and Chapman, alone or in combination, fail to disclose or suggest the subject matter of amended independent claims 1 and 11. For example, Hollingsworth, Mehta, Kakutani, and Chapman, alone or in combination, fail to disclose or suggest any Hall probe simulator comprising a controller configured to determine “a simulated Hall effect voltage” that is predicted to be produced by a Hall probe, much less wherein the determining comprises “multiplying the sensed coil current times the measured reference voltage and a constant.” Rather, the combined teachings of Hollingsworth, Mehta, Kakutani, and Chapman comprise actual Hall probes, or Hall effect devices, that use directly measured Hall effect voltages (i.e., the Hall effect voltage that is present in an actual Hall probe at a given time) and are silent regarding any simulated or predicted Hall effect voltage, much less any calculations that may be used in determining such a simulated Hall effect voltage.
Furthermore, Hollingsworth, Mehta, Kakutani, and Chapman, alone or in combination, fail to disclose or suggest the determining of the simulated Hall effect voltage comprising “multiplying the sensed coil current times the measured reference voltage and a constant” as claimed. For example, Applicant notes that Chapman fails to include an equivalent of a “sensed coil current” in any of the taught equations……(Remarks-Page 8)
Chapman is silent regarding any equations or calculations being used to determine a simulated Hall effect voltage comprising “multiplying the sensed coil current times the measured reference voltage and a constant” as claimed….. (Remarks-Page 9)” 

Examiner Response:
Applicant’s arguments, see page 8-9 (stated above), have been fully considered and are not persuasive. Claim recites “simulated hall effect voltage”. Claim does not recite what is simulated hall effect voltage. Claim recites, “determining the simulated Hall effect voltage comprises multiplying the sensed coil current times the measured reference voltage and a constant”. Therefore, it is not clear that how the simulated Hall effect voltage is determined. Chapman also discloses that the Hall voltage is determined by multiplying the sensed coil current times the measured reference voltage and a constant although Hollingsworth silent about simulated Hall effect voltage, Hollingsworth teaches a hall probe simulator and the output voltage of the hall simulator might be simulated hall effect voltage. Claim does not recite any specific structure to determine the simulated hall effect voltage which can differentiate the present application from the prior art reference. Therefore, applicant’s argument that Hollingsworth, Mehta, Kakutani, and Chapman, alone or in combination, fail to disclose or suggest the determining of the simulated Hall effect voltage is not persuasive as Hollingsworth discloses a hall probe simulator. However, applicant has amended the claim and added the limitation, “the simulated Hall effect voltage is a prediction of what would be produced by a Hall probe if the Hall probe were excited by the reference current and placed in a magnetic field of the coil magnet” which necessitates a new ground of rejection. SCHULTZ (US 20100007338 A1) is applied to meet at least the amended limitation. Therefore, claims 1 and 11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over G.L. Hollingsworth (Hereinafter “Hollingsworth”) in the US Patent Number US 2,767,911 A in view of SCHULTZ in the US Patent Application Publication Number US 20100007338 A1 and Kakutani et al. (Hereinafter “Kakutani”) in the US Patent Number US 6983657 B1 and further in view of Chapman et al. (Hereinafter “Chapman”) in the US Patent Number US 3546578 A. See the rejection set forth below.
Again, Chapman discloses, “In a first case, switch 28 is closed so tbat phase shifter 35 is not included in the circuit. In analysis of the Ilall effect device and circuit of FIG. 3 the current from the linear product mixer 21 is:  (44) Ie--E1E2K1 sin 27rflt sin 27rf2t 6 The Hall voltage output is therefore: (45) E4=K2IB (the basic Hall equation) (2) E4= (K1K2EIE2 sin 27rflt sin 2irf2t)B (3) B is the field at the Hall element and in this case is H1, B=Hn sin (27rf11t+0) (4) where e is the phase shift between Hn and Ho caused by the eddy current reaction field in the test piece. (46) E4=H1K1K2ElE2 sin 2w! 1t sin 2irf2t sin (27rflt+O) (5) Let: (47) K1K2EIE2=Ks (6) Then: (48) 15 E4.=K3H sin 2w11lt sin 27rf2t sin (27r11t+6) (7) This reduces to: (49) E4=H K3 (sin 2irf2t ens 0-HnK3 [sin (4irft±2wf2t +sin (4-rf~t-2i-f2t+i-)]; Column 5 Line 66-75 and Column 6 Line 1-14”. 
Ie--E1E2K1 sin 27rflt sin 27rf2t 6 The Hall voltage output is therefore:
(45) E4=K2IB (the basic Hall equation). Therefore, Chapman discloses that “multiplying the sensed coil current times the measured reference voltage and a constant” as claimed. Applicant’s argument is not persuasive. See the rejection set forth below.

Applicant’s argument regarding dependent claim 4, 6, 14 are not persuasive. Because Kirkpatrick is added to meet at least the amended limitation “a temperature regulator”. The other limitation is meet by reference Hollingsworth’911 A in view of SCHULTZ ‘338 A1, Kakutani ‘657 B1 and Chapman’578. Similarly, applicant’s argument regarding dependent claim 24 is not persuasive. Because Aker is introduced to meet the limitation heat sink. However, the current sense resistor is meet by the reference Hollingsworth. Therefore, applicant’s argument is not persuasive. Similarly, applicant’s argument regarding dependent claim 26 is not persuasive. See the rejection set forth below. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4-6, 9-14, 19 and 24-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claim 1, Line 9-10 recites, “the controller is configured to determine a simulated Hall Effect voltage” It is not clear what structure is used for determining the simulated Hall Effect Voltage. The claim structure does not recite any Hall probe or the connection of the Hall probe with any other element. Therefore, the scope of the claim is not clear. It is not clear from the claim how the simulated Hall Effect voltage is determined if there is no Hall Probe in the circuit with what structure the voltage is calculated. 
It appears that the claim has recited insufficient structure for performing the recited function of having " determine a simulated Hall Effect voltage." The Hall probe simulator circuits depicted in FIGS. 3A and 3B of the Specification as filed provide a structure that may enable the functionality of a controller “to determine a simulated Hall effect voltage” as claimed (e.g., by utilizing various modules, such as excitation module 305, module 335, and multiplier module 325, to calculate a simulated Hall effect voltage (Specification as filed, Paras. [0042]-[0048]), however, claim 1 only includes a controller coupled with a reference current input…...  Consequently, the claim does not appear to recite the requisite structure for performing the claimed function.  As such, the boundaries of the functional language are unclear because the claim does not provide a discernable boundary on what performs the function.  The recited function does not follow from the structure recited in the claim, i.e., the controller, so it is unclear whether the function requires some other structure or is simply a result of operating the controller. Thus, one of ordinary skill would not be able to draw a clear boundary between what is and is not covered by the claim.  See MPEP 2173.05(g).
Therefore, the scope of the claim is not clear. For the purpose of present examination simulated Hall effect voltage is “construed to mean “the output voltage of the current sensor detecting from the coil current”. Clarification is required to make the claim clear.

Claims 2, 4-6, 9-10 and 24-27 are also rejected as they inherit the deficiencies of claim 1.

Independent Claim 11 is also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention because of the same reason as stated above.

Claims 12-14 and 19 are also rejected as they inherit the deficiencies of claim 11.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1, 2, 5, 9, 10-13, 19 and 26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over G.L. Hollingsworth (Hereinafter “Hollingsworth”) in the US Patent Number US 2,767,911 A in view of SCHULTZ in the US Patent Application Publication Number US 20100007338 A1 and Kakutani et al. (Hereinafter “Kakutani”) in the US Patent Number US 6983657 B1 and further in view of Chapman et al. (Hereinafter “Chapman”) in the US Patent Number US 3546578 A.

Regarding claim 1, Hollingsworth teaches a Hall Probe simulator (Figure 2 is a schematic diagram of a Hall Effect multi-plier embodying the present invention; Column 2 Line 25-26) comprising:
a reference current input [16] (Current generator 16 as the reference current input) configured to measure a reference voltage [B] (The voltage controlled current generator 16 producing the current I is preferably similar to the current generator 14 in that it is made capable of responding to an applied voltage of either polarity and of preserving the sign of that volt­age in terms of the direction of current flow produced in the strip 10. The current generator 16 is or should be designed for substantially linear operation so as to preserve the direct proportionality between voltage B and current I; Column 3 line 22-31);
a current sensor [14] (Current generator 14 as the current sensor) configured to sense a coil current (Coil current corresponds to voltage A) in a coil magnet [12'] (Energizing current for this coil 12' is supplied by a voltage-controlled current generator 14 the output of which is made as nearly a linear function of applied voltage A as it can be. For greatest versatility of the apparatus this current generator is capable of responding to an applied voltage A of either polarity and of preserving the sign of that voltage in terms of direction of current flow produced in coil 12', hence of the direction of magnetic field H passing through strip 10. Preferably current generator 14 is in the form of an electronic amplifier of suitable design capable of receiving connections for negative feedback for a purpose to be described; Column 3 Line 5-16); and
a controller (Hall strip 10 as the controller) coupled with the reference current input [16] and the current sensor [14], wherein the controller is configured to determine a simulated Hall Effect voltage [VH] (The Hall effect strip 10 is subjected, through suitable connections, to the passage of a direct current I proportional to applied voltage B. The output voltage C (or VH) derived from strip 10 through suitable connections is then the product of A times B; Column 3 Line 18-22; The principles involved are likewise applicable to multiplication of alternating voltages or of a direct voltage and an alternating voltage. The same applies to the multiplication of currents or of a current by a volt­age because of the simple expedients available for transforming from current to voltage and the reverse.; Column 4 Line 40-45).
Hollingsworth fails to teach to measure a reference voltage across a reference resistor by converting a reference current which is input into the reference resistor into a measured reference voltage, the simulated Hall effect voltage is a prediction of what would be produced by a Hall probe if the Hall probe were excited by the reference current and placed in a magnetic field of the coil magnet.
SCHULTZ teaches magnetic field detectors and more specifically to an apparatus and method for verifying the magnetic fields strengths applied by an apparatus (Paragraph [0001] Line 1-3), wherein 
measure a reference voltage across a reference resistor [60] by converting a reference current which is input into the reference resistor [60] into a measured reference voltage [21] (By one approach for applying current, the current source 22 includes a capacitor 62 operatively coupled across the magnetic field detection element 20 such that an applied voltage, for example from a battery 32, creates the stimulating current that builds in a ramp-like progression. The current source 22 may also include a resistor 60 with a first end operatively connected to the capacitor 62 and the magnetic field detection element 20. A second end of the resistor 60 is operatively connected to an output pin of the microcontroller 28 that provides a voltage source to the line 23, such that the resistance of the resistor 60 relative to the resistance of the magnetic field detection element 20 in combination with the voltage on line 23 approximates a current source 22; Paragraph [0020] Line 4-16); 
the simulated Hall effect voltage is a prediction of what would be produced by a Hall probe if the Hall probe were excited by the reference current and placed in a magnetic field of the coil magnet (The magnetic field detection element 20 is stimulated by a current source 22 configured to provide current to the element 20 such that a stimulating current builds up in a ramp-like progression. The magnetic field detection element 20 typically comprises a Hall effect magnetic field sensor, which operates using a current stimulation allowing the sensor to produce a voltage that corresponds to a magnetic field applied to the device. In general, the voltage signal 21 produced by the magnetic field detection element 20 in response to an applied magnetic field varies linearly with both the applied magnetic field strength and the stimulating current applied to the magnetic field detection element 20. Accordingly, the voltage signal 21 will correspond to the applied magnetic field at some particular value of the ramping current; Paragraph [0018] Line 1-14). The purpose of doing so is to reduce power consumption to the current sensor, to avoid settling time at activation of the circuit and can be selected for relatively low operational power consumption and to control the operation of the current sensor.
It would have been obvious to one having ordinary skill in the art at the time the invention was made, to modify Hollingsworth in view of SCHULTZ, because SCHULTZ teaches to convert a reference current which is input into the reference resistor into a measured reference voltage reduces power consumption to the current sensor (0020), avoids settling time at activation of the circuit and can be selected for relatively low operational power consumption (Paragraph 0021) and controls the operation of the current sensor (Paragraph [0022]).
Hollingsworth in view of SCHULTZ discloses a current sensor.
However, the combination of Hollingsworth and SCHULTZ fails to teach that the current sensor comprising a current sense resistor and wherein the current sensor is not connected to a Hall Probe.
Kakutani teaches load detecting systems for detecting the magnitude of a load acting on a magnetostrictive element based on the variation of impedance of a coil (Column 1 Line 10-12), wherein 
the current sensor [105] (Current detecting circuit 105 in Figure 3 as the current sensor) comprising a current sense resistor (The current detecting circuit 105 is adapted to output the current flowing through the detecting coil 85, as converted to a voltage corresponding to the magnitude of the current, and can be provided by using, for example, a current detecting shunt resistor; Column 6 Line 6-10; Therefore the current detecting circuit with the shunt resistor functions similarly as the current sensor 14 and Hall Effect strip 18 functions in Hollingsworth and Kakutani mentioned that the Hall element can be alternately used without using the resistor). The purpose of doing so is to reduce in the influence of hysteresis thereof to accurately detect the load acting thereon, to achieve a highly accurate load detecting system, to reduce the size of the device by eliminating the need of Hall probe and to reduce the cost by reducing the circuit element.
It would have been obvious to one having ordinary skill in the art at the time the invention was made, to modify Hollingsworth and SCHULTZ in view of Kakutani, because Kakutani teaches to include a sense resistor reduces in the influence of hysteresis thereof to accurately detect the load acting thereon and achieves a highly accurate load detecting system (Column 1 Line 58-61), reduces the size of the device by eliminating the need of Hall probe and reduces the cost by reducing the circuit element.
The combination of Hollingsworth, SCHULTZ and Kakutani fails to teach a circuit, wherein determining the simulated hall effect voltage comprises multiplying the sensed coil current times the measured reference voltage and a constant.
Chapman teaches a system for the measurement of the magnetic permeability and electrical conductivity properties of metallic materials (Column 1 Line 18-20), wherein 
determining the simulated hall effect voltage comprises multiplying the sensed coil current times the measured reference voltage and a constant (In a first case, switch 28 is closed so tbat phase shifter 35 is not included in the circuit. In analysis of the Ilall effect device and circuit of FIG. 3 the current from the linear product mixer 21 is:  (44) Ie--E1E2K1 sin 27rflt sin 27rf2t 6 The Hall voltage output is therefore: (45) E4=K2IB (the basic Hall equation) (2) E4= (K1K2EIE2 sin 27rflt sin 2irf2t)B (3) B is the field at the Hall element and in this case is H1, B=Hn sin (27rf11t+0) (4) where e is the phase shift between Hn and Ho caused by the eddy current reaction field in the test piece. (46) E4=H1K1K2ElE2 sin 2w! 1t sin 2irf2t sin (27rflt+O) (5) Let: (47) K1K2EIE2=Ks (6) Then: (48) 15 E4.=K3H sin 2w11lt sin 27rf2t sin (27r11t+6) (7) This reduces to: (49) E4=H K3 (sin 2irf2t ens 0-HnK3 [sin (4irft±2wf2t +sin (4-rf~t-2i-f2t+i-)]; Column 5 Line 66-75 and Column 6 Line 1-14; In the analysis of Hall effect device and circuit of figure 3 current is determined and hall effect voltage is also determined using equation 1-6 in Column 5 Line 74-75 and Column 6 Line 1-14; Equations show that the function of the current and voltage and Hall Effect constant K; Equation shows functions of voltage and current but from the resistance value using Ohm’s law current can be determined). The purpose of doing so is to measure the output voltage more accurately and to reduce noise in the output signal.
It would have been obvious to one having ordinary skill in the art at the time the invention was made, to modify Hollingsworth, SCHULTZ and Kakutani in view of Chapman, because Chapman teaches to multiply the coil current, the reference voltage and a Hall Effect constant measures the output voltage more accurately and reduces noise in the output signal.

Regarding claim 2, Hollingsworth teaches a Hall Probe simulator, wherein 
the controller is further configured to determine the magnitude of a magnetic field produced by the coil magnet [12'] (It is found that the 35 voltage VH developed across the strip in this manner is a direct linear function of the product of the instan­taneous magnetic field strength and the instantaneous magnitude of the electric current. Variation of either the current I or the field H in magnitude produces a proportional magnitude variation of voltage VH; Column 2 Line 34-41).

Regarding claim 5, Hollingsworth teaches a Hall Probe Simulator, wherein 
the current sense voltage [A] is proportional to the coil current [12'] (Energizing current for this coil 12' is supplied by a voltage-controlled current generator 14 the output of which is made as nearly a linear function of applied voltage A as it can be; Column 3 Line 5-8), and wherein 
the Hall Effect voltage [VH] is determined from a function of the current sense voltage [A] and the measured reference voltage [B] (The Hall effect strip 10 is subjected, through suitable connections, to the passage of a direct current I pro­portional to applied voltage B. The output voltage C ( or VH) derived from strip 10 through suitable connec­tions is then the product of A times B. The voltage controlled current generator 16 producing the current I is preferably similar to the current generator 14 in that it is made capable of responding to an applied voltage of either polarity and of preserving the sign of that volt­age in terms of the direction of current flow produced in the strip 10. The current generator 16 is or should be designed for substantially linear operation so as to preserve the direct proportionality between voltage B and current I; Column 3 Line18-31).
wherein the constant comprises a first constant, and wherein determining the simulated Hall effect voltage comprises multiplying the current sense voltage and times the measured reference voltage and a second constant.
The combination of Hollingsworth, SCHULTZ and Kakutani fails to teach a circuit, wherein the constant comprises a first constant, and wherein determining the simulated Hall effect voltage comprises multiplying the current sense voltage and times the measured reference voltage and a second constant.
Chapman teaches a system for the measurement of the magnetic permeability and electrical conductivity properties of metallic materials (Column 1 Line 18-20), wherein 
the constant comprises a first constant [K1], and wherein determining the simulated Hall effect voltage comprises multiplying the current sense voltage and times the measured reference voltage and a second constant [K2] (In a first case, switch 28 is closed so tbat phase shifter 35 is not included in the circuit. In analysis of the Ilall effect device and circuit of FIG. 3 the current from the linear product mixer 21 is:  (44) Ie--E1E2K1 sin 27rflt sin 27rf2t 6 The Hall voltage output is therefore: (45) E4=K2IB (the basic Hall equation) (2) E4= (K1K2EIE2 sin 27rflt sin 2irf2t)B (3) B is the field at the Hall element and in this case is H1, B=Hn sin (27rf11t+0) (4) where e is the phase shift between Hn and Ho caused by the eddy current reaction field in the test piece. (46) E4=H1K1K2ElE2 sin 2w! 1t sin 2irf2t sin (27rflt+O) (5) Let: (47) K1K2EIE2=Ks (6) Then: (48) 15 E4.=K3H sin 2w11lt sin 27rf2t sin (27r11t+6) (7) This reduces to: (49) E4=H K3 (sin 2irf2t ens 0-HnK3 [sin (4irft±2wf2t +sin (4-rf~t-2i-f2t+i-)]; Column 5 Line 66-75 and Column 6 Line 1-14; In the analysis of Hall effect device and circuit of figure 3 current is determined and hall effect voltage is also determined using equation 1-6 in Column 5 Line 74-75 and Column 6 Line 1-14; Equations show that the function of the current and voltage and Hall Effect constant K; Equation shows functions of voltage and current but from the resistance value using Ohm’s law current can be determined). The purpose of doing so is to measure the output voltage more accurately and to reduce noise in the output signal.
It would have been obvious to one having ordinary skill in the art at the time the invention was made, to modify Hollingsworth, SCHULTZ and Kakutani in view of Chapman, because Chapman teaches to include a first constant and a second constant measures the output voltage more accurately and reduces noise in the output signal.

Regarding claim 9, the combination of Hollingsworth, SCHULTZ and Kakutani fails to teach a circuit, wherein the constant comprises a Hall Effect constant.
Chapman teaches a system for the measurement of the magnetic permeability and electrical conductivity properties of metallic materials (Column 1 Line 18-20), wherein 
the constant comprises a Hall Effect constant (In the analysis of Hall effect device and circuit of figure 3 current is determined and hall effect voltage is also determined using equation 1-6 in Column 5 Line 74-75 and Column 6 Line 1-14; Equations show that the function of the current and voltage and Hall Effect constant K; Equation shows functions of voltage and current but from the resistance value using Ohm’s law current can be determined). The purpose of doing so is to measure the output voltage more accurately and to reduce noise in the output signal.
It would have been obvious to one having ordinary skill in the art at the time the invention was made, to modify Hollingsworth, SCHULTZ and Kakutani in view of Chapman, because Chapman teaches to have a function of the coil current, the reference current, and a Hall Effect constant measures the output voltage more accurately and reduces noise in the output signal.


Regarding claim 10, Hollingsworth teaches a Hall Probe Simulator, wherein 
the controller is further configured to regulate the coil current [I] in response to the Hall Effect voltage [VH] (It is found that the 35 voltage VH developed across the strip in this manner is a direct linear function of the product of the instan­taneous magnetic field strength and the instantaneous magnitude of the electric current. Variation of either the current I or the field H in magnitude produces a proportional magnitude variation of voltage VH; Column 2 Line 34-41).

Regarding claim 11, Hollingsworth teaches a method for simulating a Hall Probe (Figure 2 is a schematic diagram of a Hall Effect multi-plier embodying the present invention; Column 2 Line 25-26), the method comprising:
sensing a coil current (Coil current corresponds to voltage A) in a coil magnet [12'] (Energizing current for this coil 12' is supplied by a voltage-controlled current generator 14 the output of which is made as nearly a linear function of applied voltage A as it can be. For greatest versatility of the apparatus this current generator is capable of responding to an applied voltage A of either polarity and of preserving the sign of that voltage in terms of direction of current flow produced in coil 12', hence of the direction of magnetic field H passing through strip 10. Preferably current generator 14 is in the form of an electronic amplifier of suitable design capable of receiving connections for negative feedback for a purpose to be described; Column 3 Line 5-16); 
sensing a reference voltage [B] (The voltage controlled current generator 16 producing the current I is preferably similar to the current generator 14 in that it is made capable of responding to an applied voltage of either polarity and of preserving the sign of that volt­age in terms of the direction of current flow produced in the strip 10. The current generator 16 is or should be designed for substantially linear operation so as to preserve the direct proportionality between voltage B and current I; Column 3 line 22-31);
determining a simulated Hall Effect voltage [VH] (The Hall effect strip 10 is subjected, through suitable connections, to the passage of a direct current I proportional to applied voltage B. The output voltage C (or VH) derived from strip 10 through suitable connections is then the product of A times B; Column 3 Line 18-22; The principles involved are likewise applicable to multiplication of alternating voltages or of a direct voltage and an alternating voltage. The same applies to the multiplication of currents or of a current by a volt­age because of the simple expedients available for transforming from current to voltage and the reverse.; Column 4 Line 40-45), and
outputting the simulated Hall Effect voltage (The output voltage C (or VH) derived from strip 10; Column 3 Line 20-21).
Hollingsworth fails to teach to sense a reference voltage across a reference resistor so as to convert a reference current input into the reference resistor into a measured reference voltage, the simulated Hall effect voltage is a prediction of what would be produced by a Hall probe if the Hall probe were excited by the reference current and placed in a magnetic field of the coil magnet.
SCHULTZ teaches magnetic field detectors and more specifically to an apparatus and method for verifying the magnetic fields strengths applied by an apparatus (Paragraph [0001] Line 1-3), wherein 
sense a reference voltage [21] across a reference resistor [60] in Figure 1 so as to convert a reference current input into the reference resistor into a measured reference voltage (By one approach for applying current, the current source 22 includes a capacitor 62 operatively coupled across the magnetic field detection element 20 such that an applied voltage, for example from a battery 32, creates the stimulating current that builds in a ramp-like progression. The current source 22 may also include a resistor 60 with a first end operatively connected to the capacitor 62 and the magnetic field detection element 20. A second end of the resistor 60 is operatively connected to an output pin of the microcontroller 28 that provides a voltage source to the line 23, such that the resistance of the resistor 60 relative to the resistance of the magnetic field detection element 20 in combination with the voltage on line 23 approximates a current source 22; Paragraph [0020] Line 4-16); 
the simulated Hall effect voltage is a prediction of what would be produced by a Hall probe if the Hall probe were excited by the reference current and placed in a magnetic field of the coil magnet (The magnetic field detection element 20 is stimulated by a current source 22 configured to provide current to the element 20 such that a stimulating current builds up in a ramp-like progression. The magnetic field detection element 20 typically comprises a Hall effect magnetic field sensor, which operates using a current stimulation allowing the sensor to produce a voltage that corresponds to a magnetic field applied to the device. In general, the voltage signal 21 produced by the magnetic field detection element 20 in response to an applied magnetic field varies linearly with both the applied magnetic field strength and the stimulating current applied to the magnetic field detection element 20. Accordingly, the voltage signal 21 will correspond to the applied magnetic field at some particular value of the ramping current; Paragraph [0018] Line 1-14). The purpose of doing so is to reduce power consumption to the current sensor, to avoid settling time at activation of the circuit and can be selected for relatively low operational power consumption and to control the operation of the current sensor.
It would have been obvious to one having ordinary skill in the art at the time the invention was made, to modify Hollingsworth in view of SCHULTZ, because SCHULTZ teaches to convert a reference current which is input into the reference resistor into a measured reference voltage reduces power consumption to the current sensor (0020), avoids settling time at activation of the circuit and can be selected for relatively low operational power consumption (Paragraph 0021) and controls the operation of the current sensor (Paragraph [0022]).
Hollingsworth in view of SCHULTZ discloses a current sensor.
However the combination of Hollingsworth and SCHULTZ fails to teach that the coil current is sensing using a current sense resistor and wherein the current sensor is not connected to a Hall Probe.
Kakutani teaches load detecting systems for detecting the magnitude of a load acting on a magnetostrictive element based on the variation of impedance of a coil (Column 1 Line 10-12), wherein 
the coil [85] current is sensing using a current sense resistor (The current detecting circuit 105 is adapted to output the current flowing through the detecting coil 85, as converted to a voltage corresponding to the magnitude of the current, and can be provided by using, for example, a current detecting shunt resistor; Column 6 Line 6-10) and wherein the current sensor [105] is not connected to a Hall Probe (Current detecting circuit 105 is not connected with a Hall probe and in Column 7 Line 66-67 and Column 8 Line 1-3, “Although the current detecting circuit 105 of the foregoing embodiment comprises a shunt resistor, a Hall element for detecting a magnetic field in accordance with the value of current or a magnetic resistance element may alternatively be used”. Therefore the current detecting circuit with the shunt resistor functions similarly as the current sensor 14 and Hall Effect strip 18 functions in Hollingsworth and Kakutani mentioned that the Hall element can be alternately used without using the resistor). The purpose of doing so is to reduce in the influence of hysteresis thereof to accurately detect the load acting thereon, to achieve a highly accurate load detecting system, to reduce the size of the device by eliminating the need of Hall probe and to reduce the cost by reducing the circuit element.
It would have been obvious to one having ordinary skill in the art at the time the invention was made, to modify Hollingsworth and SCHULTZ in view of Kakutani, because Kakutani teaches to include a sense resistor reduces in the influence of hysteresis thereof to accurately detect the load acting thereon and achieves a highly accurate load detecting system (Column 1 Line 58-61), reduces the size of the device by eliminating the need of Hall probe and reduces the cost by reducing the circuit element.
The combination of Hollingsworth, SCHULTZ and Kakutani fails to teach a circuit, wherein determining the simulated hall effect voltage comprises multiplying the sensed coil current times the measured reference voltage and a constant.
Chapman teaches a system for the measurement of the magnetic permeability and electrical conductivity properties of metallic materials (Column 1 Line 18-20), wherein 
determining the simulated hall effect voltage by multiplying the sensed coil current times the measured reference voltage and a constant (In a first case, switch 28 is closed so tbat phase shifter 35 is not included in the circuit. In analysis of the Ilall effect device and circuit of FIG. 3 the current from the linear product mixer 21 is:  (44) Ie--E1E2K1 sin 27rflt sin 27rf2t 6 The Hall voltage output is therefore: (45) E4=K2IB (the basic Hall equation) (2) E4= (K1K2EIE2 sin 27rflt sin 2irf2t)B (3) B is the field at the Hall element and in this case is H1, B=Hn sin (27rf11t+0) (4) where e is the phase shift between Hn and Ho caused by the eddy current reaction field in the test piece. (46) E4=H1K1K2ElE2 sin 2w! 1t sin 2irf2t sin (27rflt+O) (5) Let: (47) K1K2EIE2=Ks (6) Then: (48) 15 E4.=K3H sin 2w11lt sin 27rf2t sin (27r11t+6) (7) This reduces to: (49) E4=H K3 (sin 2irf2t ens 0-HnK3 [sin (4irft±2wf2t +sin (4-rf~t-2i-f2t+i-)]; Column 5 Line 66-75 and Column 6 Line 1-14; In the analysis of Hall effect device and circuit of figure 3 current is determined and hall effect voltage is also determined using equation 1-6 in Column 5 Line 74-75 and Column 6 Line 1-14; Equations show that the function of the current and voltage and Hall Effect constant K; Equation shows functions of voltage and current but from the resistance value using Ohm’s law current can be determined). The purpose of doing so is to measure the output voltage more accurately and to reduce noise in the output signal.
It would have been obvious to one having ordinary skill in the art at the time the invention was made, to modify Hollingsworth, SCHULTZ and Kakutani in view of Chapman, because Chapman teaches to multiply the coil current, the reference voltage and a Hall Effect constant measures the output voltage more accurately and reduces noise in the output signal.

Regarding claim 12, Hollingsworth teaches method for simulating a Hall Probe, wherein 
further comprising, determining the magnitude of the magnetic field produced by the coil magnet [12'] (It is found that the 35 voltage VH developed across the strip in this manner is a direct linear function of the product of the instan­taneous magnetic field strength and the instantaneous magnitude of the electric current. Variation of either the current I or the field H in magnitude produces a proportional magnitude variation of voltage VH; Column 2 Line 34-41).

Regarding claim 13, Hollingsworth teaches a method for simulating a Hall Probe, 
wherein 
the Hall Effect voltage [VH] is determined from a function of the current sense voltage [A] and the measured reference voltage [B], wherein the current sense voltage [A] is proportional to the coil current [1] (The Hall effect strip 10 is subjected, through suitable connections, to the passage of a direct current I pro­portional to applied voltage B. The output voltage C ( or VH) derived from strip 10 through suitable connec­tions is then the product of A times B. The voltage controlled current generator 16 producing the current I is preferably similar to the current generator 14 in that it is made capable of responding to an applied voltage of either polarity and of preserving the sign of that volt­age in terms of the direction of current flow produced in the strip 10. The current generator 16 is or should be designed for substantially linear operation so as to preserve the direct proportionality between voltage B and current I; Column 3 Line18-31; Energizing current for this coil 12' is supplied by a voltage-controlled current generator 14 the output of which is made as nearly a linear function of applied voltage A as it can be; Column 3 Line 5-8).
The combination of Hollingsworth and Kakutani fails to teach wherein sensing the coil current comprises sensing a current sense voltage across the current sense resistor in series with the coil magnet
SCHULTZ teaches magnetic field detectors and more specifically to an apparatus and method for verifying the magnetic fields strengths applied by an apparatus (Paragraph [0001] Line 1-3), wherein 
sensing the coil current comprises sensing a current sense voltage across the current sense resistor in series with the coil magnet (By one approach for applying current, the current source 22 includes a capacitor 62 operatively coupled across the magnetic field detection element 20 such that an applied voltage, for example from a battery 32, creates the stimulating current that builds in a ramp-like progression. The current source 22 may also include a resistor 60 with a first end operatively connected to the capacitor 62 and the magnetic field detection element 20. A second end of the resistor 60 is operatively connected to an output pin of the microcontroller 28 that provides a voltage source to the line 23, such that the resistance of the resistor 60 relative to the resistance of the magnetic field detection element 20 in combination with the voltage on line 23 approximates a current source 22; Paragraph [0020] Line 4-16; The magnetic field detection element 20 is stimulated by a current source 22 configured to provide current to the element 20 such that a stimulating current builds up in a ramp-like progression. The magnetic field detection element 20 typically comprises a Hall effect magnetic field sensor, which operates using a current stimulation allowing the sensor to produce a voltage that corresponds to a magnetic field applied to the device. In general, the voltage signal 21 produced by the magnetic field detection element 20 in response to an applied magnetic field varies linearly with both the applied magnetic field strength and the stimulating current applied to the magnetic field detection element 20. Accordingly, the voltage signal 21 will correspond to the applied magnetic field at some particular value of the ramping current; Paragraph [0018] Line 1-14). The purpose of doing so is to reduce power consumption to the current sensor, to avoid settling time at activation of the circuit and can be selected for relatively low operational power consumption and to control the operation of the current sensor.
It would have been obvious to one having ordinary skill in the art at the time the invention was made, to modify Hollingsworth and Kakutani in view of SCHULTZ, because SCHULTZ teaches to include the use of a reference current for determining the actual value of a sense resistor reduces power consumption to the current sensor (Paragraph [0020]), avoids settling time at activation of the circuit and can be selected for relatively low operational power consumption (Paragraph 0021) and controls the operation of the current sensor (Paragraph [0022]).
The combination of Hollingsworth, SCHULTZ and Kakutani fails to teach a circuit, wherein the constant comprises a first constant, and wherein determining the simulated Hall effect voltage comprises multiplying the current sense voltage and times the measured reference voltage and a second constant.
Chapman teaches a system for the measurement of the magnetic permeability and electrical conductivity properties of metallic materials (Column 1 Line 18-20), wherein 
the constant comprises a first constant [K1], and wherein determining the simulated Hall effect voltage comprises multiplying the current sense voltage and times the measured reference voltage and a second constant [K2] (In a first case, switch 28 is closed so tbat phase shifter 35 is not included in the circuit. In analysis of the Ilall effect device and circuit of FIG. 3 the current from the linear product mixer 21 is:  (44) Ie--E1E2K1 sin 27rflt sin 27rf2t 6 The Hall voltage output is therefore: (45) E4=K2IB (the basic Hall equation) (2) E4= (K1K2EIE2 sin 27rflt sin 2irf2t)B (3) B is the field at the Hall element and in this case is H1, B=Hn sin (27rf11t+0) (4) where e is the phase shift between Hn and Ho caused by the eddy current reaction field in the test piece. (46) E4=H1K1K2ElE2 sin 2w! 1t sin 2irf2t sin (27rflt+O) (5) Let: (47) K1K2EIE2=Ks (6) Then: (48) 15 E4.=K3H sin 2w11lt sin 27rf2t sin (27r11t+6) (7) This reduces to: (49) E4=H K3 (sin 2irf2t ens 0-HnK3 [sin (4irft±2wf2t +sin (4-rf~t-2i-f2t+i-)]; Column 5 Line 66-75 and Column 6 Line 1-14; In the analysis of Hall effect device and circuit of figure 3 current is determined and hall effect voltage is also determined using equation 1-6 in Column 5 Line 74-75 and Column 6 Line 1-14; Equations show that the function of the current and voltage and Hall Effect constant K; Equation shows functions of voltage and current but from the resistance value using Ohm’s law current can be determined). The purpose of doing so is to measure the output voltage more accurately and to reduce noise in the output signal.
It would have been obvious to one having ordinary skill in the art at the time the invention was made, to modify Hollingsworth, SCHULTZ and Kakutani in view of Chapman, because Chapman teaches to include a first constant and a second constant measures the output voltage more accurately and reduces noise in the output signal.
Regarding claim 19, Hollingsworth teaches a method for simulating a Hall probe, further comprising 
regulating the coil current [I] in response to the Hall effect voltage [VH] (It is found that the voltage VH developed across the strip in this manner is a direct linear function of the product of the instan­taneous magnetic field strength and the instantaneous magnitude of the electric current. Variation of either the current I or the field H in magnitude produces a proportional magnitude variation of voltage VH; Column 2 Line 34-41).

Regarding claim 26, the combination of Hollingsworth, SCHULTZ and Chapman fails to teach that the Hall probe simulator of claim 1, comprised in a system that further comprises:
a Hall probe, separate from the Hall probe simulator and a switch configured to enable switching between using the Hall probe simulator and the Hall probe.
Kakutani teaches load detecting systems for detecting the magnitude of a load acting on a magnetostrictive element based on the variation of impedance of a coil (Column 1 Line 10-12), comprises 
a Hall probe, separate from the Hall probe simulator (Although the current detecting circuit 105 of the foregoing embodiment comprises a shunt resistor, a Hall element for detecting a magnetic field in accordance with the value of current or a magnetic resistance element may alternatively be used; Column 7 Line 66-67 & Column 8 Line 1-3); and
a switch configured to enable switching between using the Hall probe simulator and the Hall probe (A change-over circuit 104 comprising a switching element for selectively changing the current to be supplied to the detecting coil 85, a current detecting circuit 105 connected to the output terminal of the detecting coil 85, and a microcomputer 100 connected to the output terminal of the current detecting circuit 105 via a filter 106; Column 9 Line 46-52). The purpose of doing so is to reduce in the influence of hysteresis thereof to accurately detect the load acting thereon, to achieve a highly accurate load detecting system, to reduce the size of the device by eliminating the need of Hall probe and to reduce the cost by reducing the circuit element.
It would have been obvious to one having ordinary skill in the art at the time the invention was made, to modify Hollingsworth, SCHULTZ and Chapman in view of Kakutani, because Kakutani teaches to include a hall probe and a switch reduces in the influence of hysteresis thereof to accurately detect the load acting thereon and achieves a highly accurate load detecting system (Column 1 Line 58-61), reduces the size of the device by eliminating the need of Hall probe and reduces the cost by reducing the circuit element.


Claims 4, 6 and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hollingsworth’911 A in view of SCHULTZ ‘338 A1, Kakutani ‘657 B1 and Chapman’578 A, as applied to claims 1 and 11 above, and further in view of Kirkpatrick in the US Patent Number 6,104,231A.

Regarding claim 4, the combination of Hollingsworth, SCHULTZ, Kakutani and Chapman fails to teach a circuit, further comprising a temperature regulator coupled at least partially with the reference resistor and configured to regulate the temperature of the reference resistor.
Kirkpatrick teach a temperature compensation circuit for a Hall Effect element (Column 1 Line 6-7), further comprising 
a temperature regulator [RNC1] [RNC2] coupled at least partially with the reference resistor [R48] [R49] and configured to regulate the temperature of the reference resistor (Trimmable resistors RNC1 and RNC2 are external film resistors which exhibit a nearly zero thermal coefficient of resistivity (TCR). The external trimmable resistors are used to permit each individual Hall device to be adjusted to suit its own particular characteristics. Temperature sensitive resistors R48 and R49 are used to adjust the circuit output to compensate for offset changes in the device as a result of temperature changes affecting the offset voltages of the Hall device 26 and amplifiers A1-6.; Column 5 Line 58-65; Figure 5). The purpose of doing so is to permit the room temperature transfer function to be adjusted for offset and sensitivity to minimize the minor deviations of a particular Hall Effect apparatus from the ideal transfer function.
It would have been obvious to one having ordinary skill in the art at the time the invention was made, to modify Hollingsworth, SCHULTZ and Kakutani, Chapman in view of Kirkpatrick, because Kirkpatrick teaches to include a temperature regulator permits the room temperature transfer function to be adjusted for offset and sensitivity, minimizes the minor deviations of a particular Hall effect apparatus from the ideal transfer function (Column 6 Line 6-10).

Regarding claim 6, the combination of Hollingsworth, SCHULTZ, Kakutani and Chapman fails to teach a circuit, further comprising a temperature regulator coupled at least partially with the current sense resistor and configured to regulate the temperature of the current sense resistor.
Kirkpatrick teach a temperature compensation circuit for a Hall Effect element (Column 1 Line 6-7), further comprising 
a temperature regulator coupled at least partially with the current sensor resistor and configured to regulate the temperature of the current sense resistor (Trimmable resistors RNC1 and RNC2 are external film resistors which exhibit a nearly zero thermal coefficient of resistivity (TCR). The external trimmable resistors are used to permit each individual Hall device to be adjusted to suit its own particular characteristics. Temperature sensitive resistors R48 and R49 are used to adjust the circuit output to compensate for offset changes in the device as a result of temperature changes affecting the offset voltages of the Hall device 26 and amplifiers A1-6.; Column 5 Line 58-65; Figure 5; R48 and R49 are the temperature regulator and RNC1 is the current sense resistor). The purpose of doing so is to permit the room temperature transfer function to be adjusted for offset and sensitivity to minimize the minor deviations of a particular Hall Effect apparatus from the ideal transfer function.
It would have been obvious to one having ordinary skill in the art at the time the invention was made, to modify Hollingsworth, SCHULTZ, Kakutani and Chapman in view of Kirkpatrick, because Kirkpatrick teaches to regulate the sense resistor permits the room temperature transfer function to be adjusted for offset and sensitivity and minimizes the minor deviations of a particular Hall effect apparatus from the ideal transfer function (Column 6 Line 6-10).

Regarding claim 14, the combination of Hollingsworth, SCHULTZ, Kakutani and Chapman fails to teach a method, further comprising regulating the temperature of the current sense resistor.
Kirkpatrick teach a method of temperature compensation circuit for a Hall Effect element (Column 1 Line 6-7), further comprising 
regulating the temperature of the current sense resistor (Trimmable resistors RNC1 and RNC2 are external film resistors which exhibit a nearly zero thermal coefficient of resistivity (TCR). The external trimmable resistors are used to permit each individual Hall device to be adjusted to suit its own particular characteristics. Temperature sensitive resistors R48 and R49 are used to adjust the circuit output to compensate for offset changes in the device as a result of temperature changes affecting the offset voltages of the Hall device 26 and amplifiers A1-6.; Column 5 Line 58-65; Figure 5). The purpose of doing so is to permit the room temperature transfer function to be adjusted for offset and sensitivity to minimize the minor deviations of a particular Hall Effect apparatus from the ideal transfer function.
It would have been obvious to one having ordinary skill in the art at the time the invention was made, to modify Hollingsworth, SCHULTZ, Kakutani and Chapman in view of Kirkpatrick, because Kirkpatrick teaches to regulate the sense resistor permits the room temperature transfer function to be adjusted for offset and sensitivity and minimizes the minor deviations of a particular Hall effect apparatus from the ideal transfer function (Column 6 Line 6-10).

Claim 24 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hollingsworth’911 A in view of SCHULTZ ‘338 A1, Kakutani ‘657 B1 and Chapman’578 A as applied to claim 1 above, and further in view of Aker et al. (Hereinafter “Aker”) in the Us patent Application Publication Number US 20050046387 A1.


Regarding claim 24, the combination of Hollingsworth, SCHULTZ, Kakutani and Chapman fails to teach a Hall probe simulator, further comprising a heat sink, wherein the current sense resistor is attached to the heat sink. 
Aker teaches an apparatus and electrical circuits for fast charging high capacity batteries, methods for battery charging, and methods and software for controlling the delivery of voltage and current to high capacity batteries during fast charging (Paragraph [0002] line 2-6),
further comprising a heat sink, wherein the current sense resistor is attached to the heat sink (Figure 21 shows that the charger 230 includes within housing 232 a power module 250 and control panel 241, as well as output inductor 252, cable pass-through 254 for a Hall effect current sensor, and fuse panel 256. The unit also includes heat sink cooling fan fuses 272; Paragraph [0314] Line 10-11). The purpose of doing so is to cool the device from excess heat. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made, to modify Hollingsworth, SCHULTZ, Kakutani and Chapman in view of Aker, because Aker teaches to include a heat sink reduces the excess heat from the sensor and cooling down the device by reducing the temperature and therefore keep the sensor in an adjustable temperature.
Allowable Subject Matter
Claims 25 and 27 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIMA MONSUR whose telephone number is (571)272-8497. The examiner can normally be reached 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on 5712722121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NASIMA MONSUR/Primary Examiner, Art Unit 2866